 Case 17-03883      Doc 112    Filed 12/12/18 Entered 12/13/18 08:18:18               Desc Main
                                Document       Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                     )               BK No.:     17-03883
ATHANAS FENCE CO., INC.,                   )
                                           )               Chapter: 11
                                           )
                                                           Honorable Timothy Barnes
                                           )
                                           )
              Debtor(s)                    )

                                         FINAL DECREE

       The estate of the above-named Debtor, having been fully administered and the payments
required by the Debtor's Confirmed Chapter 11 Plan of Reorganization having been substantially
completed, NOW THEREFORE:

      IT IS HEREBY ORDERED THAT the final Decree is hereby entered and the Chapter 11 case of
the above-named Debtor is closed.




                                                        Enter:


                                                                 Timothy A. Barnes
Dated: December 12, 2018                                         United States Bankruptcy Judge

 Prepared by:
 Joseph E. Cohen
 COHEN & KROL
 105 W. Madison Street
 Suite 1100
 Chicago, IL 60602
 (312) 368-0300
